DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 14-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeon et al. (US 2017/0032730).
As to Claim 1, Yeon et al. discloses A display apparatus comprising: a display panel configured to display an image based on input image data (fig.1- display panel 10 displays an image based on image data IDAT; para.0049,0061); 
a driving controller configured to determine whether the input image data include a display quality deteriorating pattern (fig.2- timing controller 20 include image analyzer 21 to extract a specific pattern; para.0063-0064; fig.5A-s100-para.0104-0108-detect specific pattern, where the specific pattern may be determined by deciding whether a difference between gray values of continuous pixels is greater than about 50% of a total gray value range or not {read as display quality deteriorating pattern} from image data), and 
to determine a first compensation value for compensating a first area disposed at a first side of a main area of the display quality deteriorating pattern (fig.5-s200; para.0109; fig.6A-B-para.0100-0115 gray value of closer to the specific pixel {read as compensation value} is determined to adjust low subpixel LPX1 of pixel PX1 {read as first area}  adjacent to pixel PX2 which is a specific pixel {read as main area} of the specific pattern {deteriorating pattern}), and 
a second compensation value for compensating a second area disposed at a second side of the main area opposite to the first side of the main area, according to a position of the main area (fig.5-s200; para.0109; fig.6A-B-para.0100-0115- gray value of closer to the specific pixel {read as compensation value} is determined to adjust high subpixel HPX3 of pixel PX3 {read as second area}  adjacent to pixel PX2 which is a specific pixel {read as main area} of the specific pattern {deteriorating pattern}), and 
a data driver configured to apply a data voltage to the display panel using the first compensation value and the second compensation value (fig.1-data driver 40; para.0055, 0057),
wherein the main area, the first area and the second area are determined based on grayscale values of the input image data (fig.6A-B- para.0061, 0064, 0066, 0113-0114, 0127; specific pixel PX2 {read as main area} is a specific pixel of a specific pattern when a black gray value is applied to PX2;  a white or gray value is applied to the first and third pixels PX1 {read as first area} and PX3 {read as second area}).

As to Claim 2, Yeon et al. discloses wherein when a size of the first area is greater than a size of the second area, where the first compensation value is less than the second compensation value (fig.6A-B; para.0086, 0114-where the high-subpixel and low-subpixel may have different sizes (i.e. size of HPX1 and/or LPX1 of PX1 (first area) may be larger than HPX3 and/or LPX3  of pixel PX3 (second area), and the LPX1 of PX1 (first area) which has low gray value, may be changed to brighter value (lower gray value) and HPX3 of PX3 (second area) which has high gray value, may be changed to a brighter value (lower gray value), thus the gray value required for LPX1 (first area/larger size) may be less than the gray value of HPX3 (second area/smaller size).

As to Claims 14-15 are method claims drawn to the apparatus of Claims 1-2, and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (US 2017/0032730) in view of Murata et al. (US 2004/0239587). 
As to Claim 3, Yeon et al. does not expressly disclose, but Murata et al. discloses: wherein the first compensation value is determined by multiplying a first gain, which is determined according to the position of the main area, by the initial compensation value, and wherein the second compensation value is determined by multiplying a second gain, which is determined according to the position of the main area, by the initial compensation value (fig.4, 7-para.0035, 0039-gain determination unit 34 determines a correction gain based on gain control characteristic and multiplies the correction level by the correction gain; para.0042-0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Yeon et al., by adjusting a gray value of the adjacent pixels with a compensation value as disclosed by Murata et al, the motivation being to be able to set a correction gain uniquely for each variation in the pixel value near the target pixel to be corrected.

As to Claim 16 is a method claim drawn to the apparatus of Claim 3, and is rejected for the same reasons as set forth above.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (US 2017/0032730) in view of Kimura (US 2014/0146097).
As to Claim 5, Yeon et al. does not expressly disclose,  Kimura et al. discloses: wherein a first initial compensation value corresponding to the first area is stored in a first lookup table, and wherein a second initial compensation value corresponding to the second area is stored in a second lookup table (fig.7- para.0069-0071- adjacent gradation correction unit 21 comprises two LUTs 22a, 22b for correcting gradation of left-side subpixel using LUT 22a and the right-side using LUT 22b; fig.9-para.0075,0077-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeon et al. with the teachings Kimura et al., the motivation being to suitably correct gradations of adjacent pixels and further improve the response speed when displaying a specific color

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (US 2017/0032730) in view of Kimura (US 2014/0146097), further in view of Murata et al. (US 2004/0239587). 
As to Claim 6, Yeon et al. in view of Kimura et al. do not expressly disclose, but Murata et al. discloses: wherein the first compensation value is determined by multiplying a first gain, which is determined according to the position of the main area, by the first initial compensation value, and wherein the second compensation value is determined by multiplying a second gain, which is determined according to the position of the main area, by the second initial compensation value (fig.4, 7-para.0035, 0039-gain determination unit 34 determines a correction gain based on gain control characteristic and multiplies the correction level by the correction gain; para.0042-0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yeon et al. in view of Kimura et al., by adjusting a gray value of the adjacent pixels with a compensation value as disclosed by Murata et al, the motivation being to be able to set a correction gain uniquely for each variation in the pixel value near the target pixel to be corrected.

Claim(s) 7-8, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (US 2017/0032730) in view of Suginohara et al. (US 2016/0203751), further in view of Ikeda et al. (US 2016/0027168).
As to Claim 7, Yeon et al. discloses where the specific pattern may be detected by deciding whether a difference between gray values of continuous pixels is greater than about 50% of a total gray value range or not (para.0108). Yeon et al., however, does not expressly disclose wherein the driving controller is configured to store a first threshold grayscale value for determining the main area and a second threshold grayscale value for determining a background area except for the main area.  
	Suginohara et al. discloses wherein the driving controller is configured to store a first threshold grayscale value for determining the main area (fig.6; para.0076, 0080). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yeon et al. by detecting the specific pattern pixel (of Yeon) by utilizing a first threshold as disclosed, Suginohara et al., the motivation being to reduce the occurrence of a bright spot due to a defect of a parallax optical element in a display unit that displays multiple images in different display directions.
Yeon et al. in view of Suginohara et al. do not expressly disclose, but Ikeda et al. discloses: a second threshold grayscale value for determining a background area except for the main area (para.0078, 0092-0094). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yeon et al. in view of Suginohara et al., with the teachings of Ikeda et al., the motivation being to determine the background area from the object area, and accurately control the emission brightness of each light source based on the background area detection, thus enhancing the contrast of the display image. 

As to Claim 8, Yeon et al. in view of Suginohara et al., as modified by Ikeda et al., disclose wherein when a grayscale value of the main area is greater than the first threshold grayscale value (Suginohara-fig.6; para.0076, 0080) and a grayscale value of the background area is less than the second threshold grayscale value (Ikeda-para.0078,0094), the driving controller is configured to determine that the input image data include the display quality deteriorating pattern (Yeon-fig.2,5; Suginohara-fig.6).

	As to Claim 18-19 are method claims drawn to the apparatus of Claims 7-8 and are rejected for the same reasons as set forth above.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (US 2017/0032730) in view of Suginohara et al. (US 2016/0203751).
As to Claim 10, Yeon et al. does not expressly disclose but Suginohara et al. discloses: wherein the driving controller is configured to determine a horizontal start point of the main area, a horizontal width of the main area, a vertical start point of the main area, and a vertical width of the main area (fig.7- para.0043, 0080- pixel coordinates (x,y) of defective pixel 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yeon et al. by determining the pixel coordinates of the specific pattern pixel (of Yeon), as disclosed by Suginohara et al., the motivation being to identify the location of the defective area.

As to Claim 11, Yeon et al. in view of Suginohara et al. disclose wherein the driving controller is configured to determine the first compensation value and the second compensation value according to the horizontal width of the main area (Suginohara-para.0079-0080).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (US 2017/0032730) in view of Suginohara et al. (US 2016/0203751), further in view of Kim (US 2008/0238936).
As to Claim 12, Yeon et al. in view of Suginohara et al. do not expressly disclose, but Kim discloses: wherein when the horizontal width of the main area increases, the first compensation value and the second compensation value increase (figs.5, 7-para.0045, 0047, 0059- as the compensation value of the central compensation region C1 increases, the compensation values of regions SG1, SG2 closest to the central region C1, increase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yeon et al. in view of Suginohara et al., with the teachings of Kim, the motivation being to independently apply compensation values according to directional information of the defect and improve the picture quality of the display device.

Allowable Subject Matter
Claims 4, 9, 13, 17,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 ,13,17,20 are allowable over the prior art of record for the reasons noted in office action mailed 02/17/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 14  have been considered but are moot because new grounds of rejection are applied as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627